 In the Matter of EAST MAUIIRRIGATIONCOMPANY, LTD.andPROC-ESSING,WAREHOUSE ANDDISTRIBUTIONWORKERS UNION,LOCAL 144,I.L. W. U., C. I. O.Case No. 23-R-42.Decided January 25,1945Mr. Ryburn L. Hackler,for the Board.Stanley, Vitousek, Pratt & Winn, by Mr. Montgomery E. Winn,andCllr, James P. Blaisdell,of Honolulu, T. H., for the Company.Messrs. Frank E. ThompsonandJoseph Kaholokula,of Honolulu,T. H., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Processing, Warehouse and Distribu-tionWorkers Union, Local 144, I. L. W. U., C. I. 0., herein called theUnion, alleging that a question affecting commerce had arisen con-cerning the representation of employees of East Maui Irrigation Com-pany, Ltd., Paia, Island of Maui, Territory of Hawaii, herein calledthe Company, the National Labor Relations Board provided for anappropriate hearing upon due notice before Peter F. Ward, TrialExaminer. - Said hearing was held at Wailuku, Island of Maui, Ter-ritory of Hawaii, on November 20,1944.The Company and the Unionappeared, participated, and were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.During the hearing the Company moved todismiss the petition.The Trial Examiner reserved ruling thereon.The motion is hereby denied.The Trial Examiner's rulings made atthe hearing are free from prejudicial error and are herebyaffirmed.All parties were afforded opportunity to file briefs with the Board. ,60 N. L. R. B., No. 43.211 212DECISIONS OF NATIONAL LABOR RELATIONS BOARD ,Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI. THE BUSINESS OF THE COMPANYEast Maui Irrigation Company, Ltd., is a Hawaiian corporationoperating an irrigation company which.serves two sugar plantationson the Island of Maui, Territory of Hawaii.The stock of the Com-pany is wholly owned by the two sugar plantations it services, and thewater is apportioned in the same ratio as the stock ownership.Alloperating expenses of the Company are shared monthly by the twoplantations.The officers of the Company are the same as those ofthe two sugar plantations.We find that the Company is engaged in commerce within themeaning of the National Labor Relations Act.U. THE ORGANIZATION INVOLVEDProcessing, Warehouse and Distribution Workers Union, Local 144,I.L.W. U., is a labor organization affiliated with the Congress ofIndustrial Organizations; admitting to membership employees of theCompany.III. THE EMPLOYEESThe Company contends that the-employees involved herein are agri-cultural laborers and are therefore not "employees" within the mean-ing of Section 2 (3) of the Act.With reference to this contention weshall briefly describe the work of the employees in the operationsof the Company.The Company collects water from the East Maui water sheds, ofwhich sheds the Company owns or controls 25-percent and' the Terri-tory of Hawaii 75 percent.The water is collected and utilized by theCompany under a series of licenses from the Territory of Hawaii.The Company services only two sugar plantations, and all water pass-ing to them is measured as it-leaves the Company's ditches and entersthose of the sugar plantations.None of the employees involved hereinexercises any control over the water after it is delivered to the planta-tion ditches.Approximately 40 percent of the water is used by thesugar plantations in operating two hydroelectric power stations.Electricity thus produced is used to operate two sugar mills, to lightplantation towns and villages, and a quantity is sold to the city ofWailuku, Island of Maui, to supply the needs of the inhabitants ofthat municipality.The employees in dispute are engaged in survey-ing, exploring, concrete work, stone masonry, measuring water, col-lecting records of automatic devices, ditch tending, blacksmith- EAST MAUI IRRIGATION COMPANY, LTD.213ing, carpentry, core drilling, tuttle work, as mule men, and - asconstruction workers.None of the employees works on either of thetwo sugar plantations.The mere fact that employees are engagedin handling a product which is eventually used upon a farm does notin itself classify them as "agricultural laborers." It is our conclusionthat the services which are performed by the employees involvedherein are not "agricultural" in nature.We find that the employees employed by the Company are not em-ployed as "agricultural laborers" within the meaning of Section'2 (3)of the Act.IV.THE QUESTION CONCERNINGREPRESENTATIONDuring August 1944 the Union requested the Company to recognizeit as the exclusive collective bargaining representative of the Com-pany's employees.The Company refused this request on the groundthat the employees were "agricultural laborers" within the meaningof, the Act.A statement of an agent of the Board, introduced into evidence atthe hearing, indicates that the Union represents a substantial numberof employees in the unit hereinafter found to be appropriate."We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6),and (7) of the Act.V.THE APPROPRIATE UNITThe Union contends that all employees of the Company employedby it on its system located on the East Maui water shed, Island ofMaui, Territory of Hawaii, excluding the manager, assistant manager,resident engineer, hydrographer, office engineer, surveyor, ditch over-seers, ditch -gang foremen, general construction foremen, gang f ore-men, stenographers, office clerks, draftsmen, and instrument men, con-stitgte an appropriate unit.contends that its employees are agricultural laborers.Other thanthis, the Company made no objection to the unit described by theUnion.Evidence introduced- at the hearing indicates that the em-ployees claimed- by the Union constitute a well defined homogeneousgroup.%We find that all employees of the Company employed by it on itssystem located on the East Maui water shed, Island -of Maui, Terri-tory of Hawaii, excluding stenographers, office clerks, draftsmen, in-strumentmen, resident engineer, hydrographer, office engineer,surveyor,manager, assistant manager, ditch overseers, ditch gangIThe agent reported that the Union presented 38 membership application cards. Thereare approximately 50 employees in the appropriate unit. 214DECISIONS OF NATIONAL LABOR RELATIONS BOARDforemen, general construction foremen, gang foremen, and any othersupervisory employees with authority to hire, promote, discharge, dis-cipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining, within the meaning of Section9 (b) of the Act.VI.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning, representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein,, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with East Maui Irri-gation Company, Ltd., Paia, Island, of Maui, Territory of Hawaii, anelection by secret ballot shall be conducted as early as possible, butnot later than thirty (30) days from the date of this Direction, underthe direction and supervision of the Regional Director for the Twenty-third Region, acting in this matter as agent for the National LaborRelations Board, and subject to Article III, Sections 10 and 11, of saidRules and Regulations, among the employees in the unit found appro-priate in Section V, above, who were employed during the pay-rollperiod immediately preceding the date of this Direction, including-employees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, and including employeesin the armed forces of the United States who present themselves inperson at the polls, but excluding any who have since quit or been dis-charged for cause and have not been rehired or reinstated prior tothe date of the election, to determine whether or not they desire tobe represented by Processing, Warehouse and Distribution WorkersUnion, Local 144, I. L. W. U., C. I. 0., for the purposes of collectivebargaining.CHAIRMAN MILLIS took no part in the consideration of the above'Decision and Direction of Election.